         Case 2:20-bk-10264-ER                    Doc 244 Filed 10/27/20 Entered 10/27/20 14:41:29                                       Desc
                                                   Main Document     Page 1 of 1
                                                                                                                         ORDER No.
                                        UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

                                                       TRANSCRIPT ORDER FORM
                                                                                                                        CHAPTER 11
                                                                                                                        APPEAL?               Yes        No
     (File this form on the related case docket)                                                                        APPEAL No.
                                                                                                                                            (if known)
   Ordering Party’s Name: M.
                          Douglas Flahaut                  Attorney Bar# 245558
   Law Firm: Arent Fox LLP
   Mailing Address: 555 West Fifth Street 48th Floor, Los Angeles, CA 90013


   Person to Contact (If Judge-ordered: Transcriber to contact Procurement**):      Aylin Sookassians
   Telephone: ( 213            988-6682
                              )______________ E-mail:               aylin.sookassians@arentfox.com
   Bankruptcy Case #:          2:20-bk-10264-ER                           Adversary Proceeding #/MP #:
                                                       10/14/2020 Time: 10:00 a.m.
   Date of Hearing (complete a SEPARATE form for EACH hearing date):
   Debtor: 450 S. WESTERN, LLC, a California Limited Liability Company
   Adversary Proceeding Name:                                                              vs.
   Hearing Judge: E. Robles                                                                Courtroom #: 1568
                Ben Hyatt
   TRANSCRIBER: _____________________________ALTERNATE:  BRIGGS REPORTING CO., INC.
                                                        _______________________________
   (Select from the Court-approved list of Transcription Service Providers. This provider will contact you regarding payment)

   341(a) MEETING OF CREDITORS: The Meeting of Creditors is recorded by the Trustee. DO NOT USE THIS
   FORM. For 341(a) Recording Request Procedures, visit the U.S. Trustee website www.justice.gov/ust/r16
    Transcript Type:                NOTE: The Court is not responsible for determining if a hearing has been previously
                                    transcribed. Check the case docket to determine if a filed transcript already exists or is
                                    being transcribed before filing this form.
                                    Copy of Existing Transcript: Contact the transcriber directly for a copy.
        Ordinary (30 days)               3 Days                    Entire Hearing
        14 Days                          Daily (24 hours)          Ruling/Opinion of Judge only
        7 Days                                                     Testimony of Witness
                                                                   Other*                           (name of witness)
    *Special Instructions:
    Transcript due dates are computed from the date the deposit is received by the Transcriber. The cost of a
    transcript varies for each type. See Transcript Ordering Instructions, Transcript Costs/Forms of Payment.

                                                  TO BE COMPLETED BY THE COURT
     Judge Ordered Transcript**: Clerk must docket this form; CM/ECF will automatically notify Procurement.
  Date Request Filed:                           Date Sent to Transcriber:                         By      FDS       Mail      Messenger
  Digital Recording (or Analog Tape Recording)
  (Tape #:         )Time Start (Index #):                   Time End (Index #):                  Time Start:                Time End:

  (Tape #:         )Time Start (Index #):                   Time End (Index #):                  Time Start:                Time End:
  Court Recorder:                                          Division:                      Processed by:

                                                      **TRANSCRIBER INSTRUCTIONS
Judge-ordered transcripts: email price quote & invoice to procurement@cacb.uscourts.gov. Provide quote prior to transcribing.
 Rev. November 2018. This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
